SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

895
KAH 14-01643
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
JUNIOR COLLINS, PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

NEW YORK STATE DEPARTMENT OF CORRECTIONS AND
COMMUNITY SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, INC., WARSAW (NORMAN P. EFFMAN
OF COUNSEL), FOR PETITIONER-APPELLANT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Wyoming County (Michael M. Mohun, A.J.), dated May 12, 2014 in a
habeas corpus proceeding. The judgment denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner commenced this proceeding seeking a writ
of habeas corpus, contending that he was improperly sentenced as a
persistent violent felony offender. We conclude that Supreme Court
properly denied the petition. “Habeas corpus relief is unavailable
where[, as here,] a claim could have been raised on direct appeal or
in a CPL article 440 motion” (People ex rel. Tislon v Rock, 84 AD3d
1606, 1607, lv denied 17 NY3d 712; see Matter of Caroselli v Goord,
269 AD2d 706, 706, lv denied 95 NY2d 754). Indeed, we note that
petitioner’s contention was in fact raised and rejected on a prior CPL
article 440 motion.




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court